                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GENENTECH, INC.,                                           No. C 18-06582 WHA
                                                                         11                  Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.                                                       ORDER RE MODIFYING
                                                                                                                                         OMNIBUS ORDER AND
                                                                         13   JHL BIOTECH, INC., et al.,                                 PROTECTIVE ORDER
                                                                         14                  Defendants.
                                                                                                                         /
                                                                         15
                                                                         16          The criminal and civil defense counsel in the parallel proceedings have a legitimate need
                                                                         17   to coordinate. Given that the criminal defense counsel should have access to material produced
                                                                         18   in the civil action, the Court will MODIFY the protective order in the instant civil action (Dkt.
                                                                         19   No. 51) to allow the criminal defense counsel (and those affiliated with those criminal defense
                                                                         20   counsel, such as investigators) to have the same access to said material. Plaintiff Genentech,
                                                                         21   Inc. argues that if the protective order is so modified, it should be granted the same permission
                                                                         22   to receive any discovery the government provides to any individual defendant (Dkt. No. 209 at
                                                                         23   6). That request is GRANTED.
                                                                         24          In turn, an analogous issue concerns whether Genentech may share the discovery it
                                                                         25   obtains in the civil action with the government prosecutors. A prior order dated March 1
                                                                         26   prohibited Genentech from “voluntarily provid[ing] to the government any evidence obtained
                                                                         27   during the course of discovery in the instant civil action” and further ordered production of
                                                                         28   documents located overseas to take place at those locations (Dkt. No. 128 at 42–43). This
                                                                          1   precaution was ordered to prevent an abuse of the civil litigation, i.e., serving simply as a
                                                                          2   mechanism for the government to more easily obtain documents from Taiwan (see id. at 42).
                                                                          3   Now, however, defendant JHL Biotech, Inc. wants to produce its documents in the United
                                                                          4   States (and thus bring them within the jurisdiction of a subpoena). In light of this willingness,
                                                                          5   this order therefore will MODIFY the prior order and approve the stipulated request by JHL and
                                                                          6   Genentech to produce JHL documents in the United States (see Dkt. No. 197 at 1:22–24).
                                                                          7          The further issue concerns the prohibition on Genentech that it may not voluntarily turn
                                                                          8   over documents obtained in civil discovery to the government. The prohibition ordered on
                                                                          9   March 1 was squarely in line with the compromise Genentech willingly made in staving off a
                                                                         10   full stay of the civil action (Dkt. No. 127 at 75:15–19, 76:18–20, 77:11–13):
                                                                         11           THE COURT:              Will you agree that you will not turn anything over to
United States District Court




                                                                                                              the government?
                               For the Northern District of California




                                                                         12
                                                                                      MR. PETERS:             We’ll comply with any protective order that this Court
                                                                         13                                   enters. Our objective is to litigate this case.
                                                                         14                                   . . . If there’s a protective order and we’re directed not
                                                                                                              to provide any information to the government, we
                                                                         15                                   won’t. They have their case; we have ours.
                                                                         16                                   . . . [W]e will comply with any protective order of the
                                                                                                              Court. And, and, and we just want this case to move
                                                                         17                                   forward. And we submit it to the Court’s discretion.
                                                                         18   Genentech now seeks to renege on this compromise and wants to voluntarily provide evidence
                                                                         19   obtained during civil discovery to the government (Dkt. No. 197 at 1:25–2:2). It now asserts
                                                                         20   that the protective order unlawfully restrains its right under the Crime Victim Right’s Act
                                                                         21   (“CVRA”) “to confer with the attorney for the Government in the [criminal] case” (ibid. (citing
                                                                         22   18 U.S.C. § 3771 (a)(5)). This order doubts this CVRA argument. Genentech wouldn’t have
                                                                         23   the JHL documents in the first place but for the protective order and the denial of the stay.
                                                                         24   When a party in a civil action receives documents under a protective order that bars it from
                                                                         25   disclosing to a third party, even the government, the receiving party should honor its word.
                                                                         26          Nevertheless, under In re Grand Jury Subpoenas, 627 F.3d 1143, 1144 (9th Cir. 2010),
                                                                         27   where there is no evidence that the government has “engaged in any bad faith tactics” and the
                                                                         28   parties “do not claim that the documents are privileged,” the documents produced in the United


                                                                                                                               2
                                                                          1   States are subject to our court of appeals’ “per se rule that a grand jury subpoena takes
                                                                          2   precedence over a civil protective order.” And, under Federal Rule of Criminal Procedure
                                                                          3   17(c), the government may subpoena any witness to produce relevant material. So, if the
                                                                          4   prosecutors want the JHL documents, it will have to proceed with subpoenas, which will be a
                                                                          5   more orderly process anyway with a more thorough paper trail. In addition, to the extent the
                                                                          6   documents are subpoenaed via grand jury, this process will provide a greater measure of
                                                                          7   confidentiality of the material since the matter (and underlying material) will be subject to the
                                                                          8   confidentiality rules governed by Federal Rule of Criminal Procedure 6(e). Therefore, this
                                                                          9   order will not modify the prohibition against Genentech’s voluntary provision of evidence
                                                                         10   obtained during civil discovery. Genentech’s objection is thus OVERRULED.
                                                                         11          Furthermore, the individual defendants’ objections are OVERRULED. First, we now
United States District Court
                               For the Northern District of California




                                                                         12   have a different situation from that presented in defendants’ original motions to stay, namely,
                                                                         13   JHL is now willing and agreeable to producing in the United States notwithstanding the risk
                                                                         14   that the documents will be subject to subpoena. Second, while recognizing that the government
                                                                         15   does not enjoy a Sixth Amendment right to counsel, there is still approximate symmetry in
                                                                         16   fairness in allowing the government, as the ally of Genentech, to have more ready access to the
                                                                         17   same records available to Genentech’s counsel, just as the civil and criminal counsel for the
                                                                         18   individual defendants will now be allowed to have access. It seems two-faced for counsel for
                                                                         19   the individual defendants to want to trade documents back and forth as between the civil and
                                                                         20   criminal cases but to deny that relative convenience to Genentech and the government.
                                                                         21          The Court is sufficiently familiar with the evidence in the case to say that the allegations
                                                                         22   by Genentech and the government of trade secret misappropriation are at least plausible.
                                                                         23   Allowing all counsel for plaintiffs, defendants, and the government in both the civil and
                                                                         24   criminal proceedings to have access to the relevant documents at the heart of the controversy
                                                                         25   will promote the search for truth, not impede it. Just as the criminal defense counsel will now
                                                                         26   have access to the material produced in the civil discovery, the government will now have
                                                                         27   access to the same materials in order to make its points against the individual defendants (even
                                                                         28   if it must be done via subpoena).


                                                                                                                               3
                                                                          1          In sum, this order modifies the civil protective order (Dkt. No. 51) as follows:
                                                                          2              2.8 Outside Counsel of Record: (1) attorneys who are not employees of a
                                                                                         party to this action but are retained to represent or advise a party to this
                                                                          3              action and have appeared in this action on behalf of that party or are
                                                                                         affiliated with a law firm which has appeared in this action on behalf of that
                                                                          4              party; or (2) who are retained to represent or advise that party and have
                                                                                         appeared in criminal action 3:18-cr-00527-WHA on behalf of that party or
                                                                          5              are affiliated with a law firm which has appeared in criminal action
                                                                                         3:18-cr-00527-WHA on behalf of that party, which attorneys may use
                                                                          6              Protected Materials only for purposes of defending that party in criminal
                                                                                         action 3:18-cr-00527-WHA.
                                                                          7
                                                                              Per JHL and Genentech’s stipulated request (Dkt. No. 197), this order further modifies the order
                                                                          8
                                                                              dated March 1 (Dkt. No. 128) by allowing document production to occur in the United States,
                                                                          9
                                                                              free from the limitations imposed by the language beginning on page 42, line 27, and ending on
                                                                         10
                                                                              page 43 at line 5. This order does not modify that order’s limitation prohibiting Genentech
                                                                         11
United States District Court




                                                                              from voluntarily providing evidence obtained during the instant civil action to the government
                               For the Northern District of California




                                                                         12
                                                                              (found on page 42, lines 26–27), for the reasons stated above.
                                                                         13
                                                                                     The effectiveness of this order is STAYED for 14 CALENDAR DAYS from the date of this
                                                                         14
                                                                              order to allow any party to seek emergency relief from our court of appeals, failing which this
                                                                         15
                                                                              order shall become effective immediately.
                                                                         16
                                                                         17
                                                                                     IT IS SO ORDERED.
                                                                         18
                                                                         19
                                                                              Dated: May 30, 2019.
                                                                         20                                                       WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
